       Case 3:19-cv-08185-DLR Document 1 Filed 06/20/19 Page 1 of 4



1    Brian R. Booker (SBN: 015637)
     GORDON REES SCULLY MANSUKHANI, LLP
2    2 North Central Avenue, Suite 2200
     Phoenix, AZ 85004
3    Telephone: (602) 794-2491
     Facsimile: (602) 265-4716
4    bbooker@grsm.com
5    Jeffrey A. Swedo (To be admitted pro hac vice)
     GORDON REES SCULLY MANSUKHANI, LLP
6    2211 Michelson Drive, Suite 400
     Irvine, CA 92612
7    Telephone: (949) 255-6950
     Facsimile: (949) 474-2060
8    jswedo@grsm.com
9
     Attorneys for Defendant
10   Yokohama Tire Corporation
11                       IN THE UNITED STATES DISTRICT COURT
12                             FOR THE DISTRICT OF ARIZONA
13
     Merlynn Puhuyaoma as Guardian and          ) CASE NO.
14   Conservator of L.H. and S.H., and on       )
     behalf of the statutory beneficiaries of   )
15   Barry Alan Humphrey, deceased,             ) NOTICE OF REMOVAL
                                                )
16                                Plaintiffs,   )
17          vs.                                 )
                                                )
18   Yokohama Tire Corporation, a               )
     California corporation; Accushine, Inc.,   )
19   an Arizona corporation, dba Accushine      )
     auto Sales; John and Jane Does I-X; and    )
20   ABC Companies I-X,                         )
                                                )
21                                Defendants.   )
                                                )
22
23          PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446,
24   Defendant Yokohama Tire Corporation (“Yokohama”) hereby removes this action from
25   the State of Arizona, Navajo County Superior Court to this Court. This Court has
26   diversity jurisdiction under 28 U.S.C. § 1332(a)(1). The grounds for removal are as
27   follows:
28          1.     Plaintiff Merlynn Puhuyaoma, with the filing of the Complaint,
                                                 -1-
       Case 3:19-cv-08185-DLR Document 1 Filed 06/20/19 Page 2 of 4



1    commenced this action in the Navajo Superior Court on June 26, 2018, in Case Number
2    CV2018-00316 (the “Superior Court Action”).
3           2.     Plaintiffs are residents of Navajo County, Arizona.
4           3.     Defendant Yokohama is a California corporation.
5           4.     Defendant Accushine Auto Sales (“Accushine”) is an Arizona corporation.
6           5.     The Complaint asserts two causes of action against Yokohama and
7    Accushine: strict products liability and negligence.
8           6.     The Superior Court dismissed Accushine with prejudice by order filed June
9    17, 2019. Yokohama also waives its right to name Accushine as a non-party at fault.
10          7.     Yokohama received a copy of the Complaint on July 2, 2018. The
11   Complaint, Certificate of Arbitration, Demand for Jury Trial, Accushine’s Answer to
12   Plaintiff’s Complaint, orders, minute entries, and notices, are attached as Exhibit A.
13          8.     Removal is timely under 28 U.S.C. § 1446(b) because this Notice is filed
14   within 30 days after receipt by Yokohama of the order dismissing Accushine with
15   prejudice, filed June 17, 2019, from which it is ascertained that the case is one which has
16   become removable, and within one year of the commencement of the action.
17          9.     Under 28 U.S.C. § 1441, this Court is the appropriate forum in which to file
18   this Notice of Removal because the United States District Court for the District of
19   Arizona is the federal judicial district embracing Navajo County, Arizona, the county in
20   which the Superior Court Action was filed.
21          10.    This is a civil action over which this Court has original jurisdiction
22   pursuant to 28 U.S.C. § 1332 because it is a civil action between citizens of different
23   States and the amount in controversy exceeds $75,000. This action may therefore be
24   removed to this Court by Yokohama under the provisions of 28 U.S.C. § 1441(b).
25          11.    Pursuant to 28 U.S.C. § 1446 and LRCiv 3.6(a), counsel for Yokohama has
26   caused a copy of this Notice of Removal to be filed in the Superior Court Action. A copy
27   of the state court notice (without exhibits) is attached as Exhibit B.
28          12.    Undersigned counsel verifies that true and correct copies of all pleadings

                                                  -2-
       Case 3:19-cv-08185-DLR Document 1 Filed 06/20/19 Page 3 of 4



1    and other documents filed in the Superior Court Action in Yokohama’s possession are
2    attached hereto as Exhibits A and B.
3           13.    By filing this Notice of Removal, Yokohama does not waive any objections
4    it may have to service, jurisdiction, or venue, nor does it waive any other defenses that it
5    may have to this action. Yokohama makes no admission of fact, law, or liability, and
6    expressly reserves its right to assert all available defenses and to bring any applicable
7    motions.
8           WHEREFORE, Defendant Yokohama Tire Corporation respectfully requests that
9    this Notice of Removal be filed, the Superior Court Action be removed to and proceed
10   hereafter in this Court, and no further proceedings be had in the Superior Court of Navajo
11   County, Arizona.
12          Dated this 20th day of June, 2019.
13                                                     GORDON REES SCULLY
                                                       MANSUKHANI, LLP
14
15
                                                    By: Brian R. Booker_________
16                                                      Brian R. Booker
                                                        Jeffrey A. Swedo (To be admitted
17                                                      Pro Hac Vice)
                                                       Attorneys for Defendant
18                                                     Yokohama Tire Corporation
19
20
21
22
23
24
25
26
27
28

                                                 -3-
                            Case 3:19-cv-08185-DLR Document 1 Filed 06/20/19 Page 4 of 4



                      1                               CERTIFICATE OF SERVICE
                      2         I hereby certify that on June 20, 2019, I electronically transmitted the foregoing
                      3
                          document to the Clerk's Office using the CM/ECF System for filing.
                      4
                                I further certify that on June 20, 2019, I served the foregoing document by mailing
                      5
                      6   same to the following:
                      7
                      8   Robert W. Boatman
                          Shannon L. Clark
                      9   Gallagher & Kennedy, P.A.
                          2575 East Camelback Road
                  10
                          Phoenix, Arizona 85016-9225
                  11      Attorneys for Plaintiffs

                  12
                  13      Kimberley M. Davison

                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
1161643/39460858v.2


                                                                      -4-
